Citation Nr: 18100292
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 13-27 215
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
Entitlement to service connection for tinnitus is granted.
FINDING OF FACT
The Veterans tinnitus began during active service. 
CONCLUSION OF LAW
The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active service from November 1960 to November 1964.  
This appeal has been advanced on the Boards docket.  38 C.F.R. § 20.900(c)(2017); 38 U.S.C. § 7107(a)(2)(2012).
A hearing before the undersigned Veterans Law Judge was held at the RO in February 2018.  The hearing transcript has been associated with the claims file.

The Veteran previously submitted claims of entitlement to service connection for hearing loss and tinnitus, which were denied in a June 2008 rating decision.  Service connection was denied in part due to the absence of a diagnosis of tinnitus or hearing loss, as defined by VA.  The rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veterans claims to reopen, evidence has been added to the record that includes diagnoses of tinnitus and hearing loss.  See, e.g., May 2011 VA examination record.  Thus, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

 
Entitlement to service connection for tinnitus.  
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is warranted for tinnitus.  The record suggests that the Veteran was exposed to noise in service while working with aircraft as a hydraulic mechanic on the flight line.  Moreover, he has competently reported tinnitus since service.  See, e.g., May 2011 VA examination record; February 2018 hearing transcript.  The Board finds that the Veteran is competent to report tinnitus since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the evidence is at least in equipoise as to whether the Veterans tinnitus had its onset in service.  Thus, resolving all reasonable doubt in the Veterans favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 . 

 
REMANDED ISSUE
Entitlement to service connection for hearing loss is remanded for additional development.  Notably, the Board finds an opinion is needed to address the medical studies submitted by the Veteran.  
 
The matter is REMANDED for the following action:
1.  Obtain an opinion from an appropriate clinician regarding whether the Veterans hearing loss is at least as likely as not related to service.  The examiner must provide a rationale for all opinions expressed, and the rationale must include consideration of the opinion provided by the May 2011 examiner, the March 2012 private audiologist (diagnosing bilateral high-frequency hearing loss characteristic of presbycusis.), results of the Apri l 2016 audiology record, and all articles and medical studies submitted by the Veteran.  The examiner is informed that it appears the in-service audiometric results are reported in ASA and not ISO-ANSI.  
The examiner should consider whether in-service noise exposure resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner believes that auditory hair cell damage did result from the in-service noise exposure, the examiner should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 
2.  Thereafter, readjudicate the Veterans claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.
 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Snyder, Counsel

